Case 1:18-cr-20685-KMW Document 304-9 Entered on FLSD Docket 02/17/2021 Page 1 of 1
            GOVERNMENT
              EXHIBIT
                 27
             18-cr-20685

                                        DC 2019 IRREVOCABLE TRUST

                                            Waiver of Accounting



   I, Olympia De Castro, Grantor to the DC 2019 Irrevocable Trust, and mother and Legal Guardian to the
   three minor Beneficiaries for the DC 2019 Irrevocable Trust, F                              (DOB:
            ), A                              (DOB:                    ) and G
   (DOB:                  do hereby waive my right to an accounting and a report for the DC 2019
   Irrevocable Trust, as evidenced by my signature below. I have read this waiver form, understand it, and
   had the opportunity to consult an attorney about this waiver before signing it.
               14 day of __________________,
   DATED this ____         May               2020.




   Sign: _______________________

   Olympia De Castro

   Address: 597 Hibiscus Lane, Miami, FL., 33137
